CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Form 10-KSB filed by Cancer Therapeutics, Inc. (the "Company")as filed with theSecuritiesand ExchangeCommissionon the date hereof (the "PeriodicReport"),I, Chene Gardner,Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Periodic Report fully complies with the requirements of the Securities Exchange Act of 1934; and (2)The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date as of August 28, 2007 By /s/ Chene Gardner Chene GardnerChief Executive Officer and Chief Financial Officer
